DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 09/22/2022 has been entered.  Claims 1-10 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Claims 5 and 7. 
The previous 35 USC 112 rejections of Claims 4, 6-7 and 9 are withdrawn in light of Applicant’s amendment to Claims 4, 6-7 and 9.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morozumi et al. US Pub. 2006/0099086.

	With respect to Claim 1, Morozumi et al. disclose a centrifugal compressor 1 (see Figure 3), comprising: a shell 2, which has a fluid inlet 23 and a fluid outlet 24, the fluid inlet 23 being located at a top (see Figure 3) of the shell 2; a motor assembly 5, which is arranged in the shell 2 and comprises a stator 50 and a rotor 60, the rotor 60 comprising a vertically (see Figure 3, Paragraph 0037, lines 1-2) arranged rotor shaft 6 (referred to as an axis in the reference), and the rotor shaft comprising a lower end (portion of 6 below 60) and an upper end (portion of 6 above 60); a limiting member 35 positioned within (see Figure 3, 6 extends past 35, bottom of 35 defines the oil tank) an oil tank (bottom portion of 2 between 35 and bottom of 20) and having vertical side walls (walls of 35 adjacent 36 in Figure 1) sized to receive and engage (see 36 in Figure 1) the lower end (portion of 6 below 60) of the rotor shaft 6; a centrifugal compression mechanism 42, an impeller (42, “swirl scroll” is an art recognized equivalent of an impeller) of which is connected with the rotor shaft 6 so as to be driven by the motor assembly 5 (Paragraph 0054, lines 3-4) wherein the centrifugal compression mechanism 42 is arranged downstream (see Figure 3) of the fluid inlet 23 to receive fluid, compress and pressurize the fluid, and output the pressurized fluid (via 413) in a direction away from the motor assembly (out of 413, opposite of direction of 5, see Figure 3); and a guide member 34, which receives the pressurized fluid from the centrifugal compression mechanism 42, and which defines a flow passage (passage inside 34) alone or together with a part of the shell, wherein the flow passage 34 is configured such that the pressurized fluid (fluid out of 413 in 21) from the centrifugal compression mechanism 42 passes through and cools (“refrigerate the motor”, Paragraph 0079, lines 3-4) the motor assembly 5 and is discharged from the fluid outlet 24.

With respect to Claim 5, as it depends from Claim 1, Morozumi et al. disclose the rotor shaft 6 is supported by a first bearing 36 at a lower part (part of 6 adjacent 36) and a second bearing 31 at an upper part (part of 6 adjacent 31), a bottom part (bottom of 2 in Figure 3) of the shell 2 defines at least a portion (bottom of 35 define the tank) of the oil tank (bottom portion of 2 between 35 and bottom of 20), and the lower end (portion of 6 below 60) of the rotor shaft 6 is located in the oil tank (see Figure 3, 6 extends past 35); and wherein the rotor shaft 6 defines an axial or oblique oil passage 63 therein, and has radial perforations (not labeled but clearly seen in Figure 3 at 31 and 36, “branched toward bearing”, Paragraph 0049, lines 1-4) at positions corresponding to the first bearing 36 and the second bearing 31.

With respect to Claim 10, as it depends from Claim 1, Morozumi et al. disclose a refrigerating device (Paragraph 0050, lines 1-6), comprising the centrifugal compressor 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-10 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Egawa et al. US Pub. 2019/0055954, in view of Mabe et al. US Pub.  2003/0143093.
	
With respect to Claim 1, Egawa et al. disclose a centrifugal compressor (100/10, see Figure 1), comprising: a shell 11/41/62, which has a fluid inlet 30 and a fluid outlet 36, the fluid inlet 30 being located at a top 20 of the shell 11/41; a motor assembly 13/61, which is arranged in the shell 11/41 (see Figure 1) and comprises a stator 59 and a rotor 50, the rotor comprising a rotor shaft 12, and the rotor shaft 12 comprising a lower end 12b and an upper end 12a; a centrifugal compression mechanism 14/15, an impeller 14 of which is connected (see Figure 1) with the rotor shaft 12 so as to be driven by the motor assembly 13/61 (Paragraph 0012, lines 1-5), wherein the centrifugal compression mechanism 14/15 is arranged downstream (see Figure 1) of the fluid inlet 30 to receive fluid 105, compress and pressurize the fluid (Paragraph 0065, lines 1-10), and output the pressurized fluid in a direction (direction of opening at port 33) away from the motor assembly 13; and a guide member (“piping”, Paragraph 0061, lines 5-6) which receives the pressurized fluid (fluid at port 30, Paragraph 0065, lines 1-10) from the centrifugal compression mechanism 14/15, and which defines a flow passage (passage inside pipe between 32 and 60) alone or together with a part of the shell (see Figure 1), wherein the flow passage is configured such that the pressurized fluid from the centrifugal compression mechanism 14/15 passes through and cools (Paragraph 0099, lines 4-6) the motor assembly 13/61 and is discharged from the fluid outlet 36.  Although, Egawa et al. disclose most of the limitations of the claim, including a rotor shaft 12, and a limiting member 42 having vertical side walls 71 sized to receive and engage (see 71b in Figure 1) the lower end 12b of the rotor shaft 12; Egawa et al. is silent on a vertically arranged rotor shaft and the limiting member positioned within an oil tank.  Mabe et al. disclosing a compressor 1, specifically teach a vertically arranged (Paragraph 0023, lines 4-7) rotor shaft and a limiting member (portion of case containing 46a in Figure 3A) positioned within an oil tank 42 and having vertical side walls (walls adjacent 46) sized to receive and engage (see 46 in Figure 1) the lower end (portion of 44 adjacent 46) of the rotor shaft 44.  Mabe et al. teach the vertical arrangement advantageously provide gravity return (Paragraph 0023, lines 4-7) and the tank 42 advantageously accumulated the oil (Paragraph 0028, lines 8-10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the vertical arrangement and tank taught by Mabe et al., in the pump disclosed by Egawa et al., to have advantageously provided gravity return and accumulated the oil.
	It is noted, that simple rotating Egawa et al. into a vertical orientation would cause an accumulation of oil at the bottom.  The combination is only modifying the orientation of Egawa et al. and adding an explicit sump (i.e. tank).

With respect to Claim 2, as it depends from Claim 1, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) is a pipe (Figure 1).

With respect to Claim 3, as it depends from Claim 2, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) is partially or completely located outside (see Figure 1) the shell 11/41/62.

With respect to Claim 4, as it depends from Claim 2, Egawa et al. disclose the guide member (“piping”, Paragraph 0061, lines 5-6) has a first end (end connecting to 101 in Figure 1) connected to an output port 33 of the centrifugal compression mechanism 14/15, a second end (end connected to 104 in Figure 1) connected to a side wall (side of 41 at 60) of the shell 11/41/62, and a pipe body (pipe connecting 33 and 60 in Figure 1) connected between the first end (end connecting to 101 in Figure 1) and the second end (end connected to 104 in Figure 1) and comprising a curved part (see ninety degree bends before 101 and after 104).

With respect to Claim 8, as it depends from Claim 1, Egawa et al. disclose the centrifugal compression mechanism 14/15 comprises one or more compression stages (stage 14 and stage 15).

With respect to Claim 9, as it depends from Claim 8, Egawa et al. disclose the centrifugal compression mechanism 14/15 comprises a first-stage impeller 15, a partition 23, a volute 22, and a second-stage impeller 14, and wherein an outlet 35 of the volute 22 communicates with the fluid outlet 36 of the shell 11/41/62, the fluid 105 passes between an upper surface of the volute 34 and the partition (top of 35 in 23, see Figure 1) after being compressed by the first-stage impeller 15, is then compressed by the second-stage impeller 14, and then exits via (101/102/104/60/A3/A2) the output 35 of the volute 22 (see Figure 1).

With respect to Claim 10, as it depends from Claim 1, Egawa et al. disclose a refrigerating device (100, Paragraph 0060, lines 1-4), comprising the centrifugal compressor (10, see Figure 1).


Claims 6-7 are rejected, under 35 U.S.C. 103 as being unpatentable over Morozumi et al. (mentioned previously), in view of Crum et al. US 5,533,875.

With respect to Claim 6, as it depends from Claim 1, although Morozumi et al. disclose most of the limitations of the claim including a motor assembly 5 and an oil cup (bottom portion of 3 below 33 in Figure 3) at a top (above 50/51) of the motor assembly 5; and a second bearing bracket (443/423) located above the oil cup and a second bearing (the sidewalls of boss 423, “a rotatable state”; 443 is mislabeled in the figures and should be 423, see Paragraph 0054, lines 1-4) therein.  Morozumi et al. is silent on a motor housing; the stator fixed on an inner side of the motor housing; the rotor located radially inwardly of the stator, the rotor being capable of rotating relative to the stator when the motor assembly is energized; a first bearing seat at a bottom of the motor housing and a first bearing therein; an oil cup at a top of the motor housing.  Crum et al. disclosing a compressor 10 in a shell 11, specifically teach a motor housing 46; a stator 44 fixed on an inner side (side of 46 facing 36, Column 4, lines 3-7) of the motor housing 46; a rotor 36 located radially inwardly (see Figures 1-2) of the stator 44, the rotor 36 being capable of rotating relative to the stator 44 when the motor assembly is energized (Column 4,lines 53-55); a first bearing seat 42 at a bottom 81 of the motor housing 46 and a first bearing 60 therein; an oil cup 40 at a top 90 of the motor housing 46.  Crum et al. teach the motor housing separated the suction gas from the oil (Column 6, lines 40-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used motor housing taught by Crum et al., in the compressor disclosed by Morozumi et al. to have advantageously separated the suction gas from the oil.
This simple combination is only adding the motor housing of Crum et al. to the exterior of the motor and oil cup disclosed by Morozumi et al. .

With respect to Claim 7, as it depends from Claim 6, although Morozumi et al. disclose most of the limitations of the claim including the oil cup (bottom portion of 3 below 33 in Figure 3) comprises an oil guide pipe 8 that is arranged obliquely (see 83 in Figure 3) to guide oil in the oil cup (bottom portion of 3 below 33 in Figure 3) to an inner wall (left inside wall of 2 below 83 in Figure 3) of the shell 2 so that the oil is returned to the oil tank (bottom portion of 2 between 35 and bottom of 20) defined at least in part by at the bottom part (bottom of 2 in Figure 3) of the shell 2; Morozumi et al. is silent on the bottom of the motor housing is connected to the shell through a support bracket, the top of the motor housing is connected to the second bearing bracket, and the second bearing bracket is supported by the shell.  Crum et al. disclosing a compressor 10 in a shell 11, specifically teach a bottom 81 of the motor housing 46 is connected to the shell 11 through a support bracket 42 (see bracket bolted to 42 in Figure 1), the top 90 of the motor housing 46 is connected (40/41) to the second bearing bracket 38 (38 is analogues to Morozumi’s second bearing bracket 443/423), and the second bearing bracket 38 is supported (via 88/41) by the shell 11 (41 and 88 are part of 40, Column 6, lines 21-23 and Column 5, lines 34-36).  Crum et al. teach the motor housing separated the suction gas from the oil (Column 6, lines 40-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used motor housing taught by Crum et al., in the compressor disclosed by Morozumi et al., to have advantageously separated the suction gas from the oil.
This simple combination is only adding the motor housing of Crum et al. to the exterior of the motor and oil cup disclosed by Morozumi et al..  Details of the second bearing bracket connected to the shell are identical to Morozumi et al.


Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.

In response to Applicant's argument, Remarks, Page 10, last paragraph to Page 11, first paragraph, namely, the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a limiting member positioned within an oil tank and having vertical side walls sized to receive and engage the lower end of the rotor shaft”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant's argument, Remarks, Page 11, lines 7-24, namely, there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for each combination is set forth by the references themselves, such as Crum’s teaching the motor housing separated the suction gas from the oil (Column 6, lines 40-65).

In response to Applicant's argument, Remarks, Page 12, lines 1-20, namely, the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a limiting member positioned within an oil tank and having vertical side walls sized to receive and engage the lower end of the rotor shaft”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/05/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746